Order entered December 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01312-CV

                          IN RE KENNETH L. BUHOLTZ, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-51173-2010

                                            ORDER
       Before the Court is relator’s November 8, 2016 petition for writ of mandamus. The

Court requests that the Real Party in Interest and Respondent file their responses to the petition,

if any, on or before December 15, 2016.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE